Exhibit 10.52
Dated 7 December 2005
ANTARGAZ
as Pledgor
CALYON
as Security Agent
and
THE REVOLVING LENDERS
 
PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNTS
relating to Financial Instruments
held by ANTARGAZ in certain subsidiary companies
 
Shearman & Sterling LLP
[ILLEGIBLE]

 

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    2  
2. PURPOSE
    3  
3. REPRESENTATIONS AND WARRANTIES
    4  
4. UNDERTAKINGS
    5  
5. ENFORCËMENT
    6  
6. DURATION
    6  
7. NOTICE
    6  
8. MISCELLANEOUS
    6  
9. EXPENSES
    6  
10. FURTHER ASSURANCES
    7  
11. APPLICABLE LAW AND JURISDICTION
    7  

             
SCHEDULE 1
  THE ORIGINAL REVOLVING LENDERS     9  
SCHEDULE 2
  THE COMPANIES     10  
SCHEDULE 3
  DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS SOUMISE A L’ARTICLE L.
431-4 DU CODE MONETAIRE ET FINANCIER     11  
SCHEDULE 4
  DECLARATION OF PLEDGE OF A FINANCIAL INSTRUMENTS ACCOUNT IN ACCORDANCE WITH
ARTICLE L. 431-4 OF THE FRENCH MONETARY AND FINANCIAL CODE     16  
SCHEDULE 5
  ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS     19
 
SCHEDULE 6
  CERTIFICATE OF REGISTRATION OF A PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNT    
20  
SCHEDULE 7
  MODÈLE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DÉFAUT AU TENEUR DU COMPTE
ESPÈCES SPÉCIAL     21  
SCHEDULE 8
  FORM OF NOTIFICATION OF THE OCCURRENCE OF AN EVENT OF DEFAULT TO THE SPECIAL
CASH ACCOUNT HOLDER     22  
SCHEDULE 9
  FORM OF CONFIRMATION OF PLEDGE — SPECIAL CASH ACCOUNT     23  
SCHEDULE 10
  CERTIFICATE CONFIRMING THE OPENING OF THE SPECIAL CASH ACCOUNT     24  

 

 



--------------------------------------------------------------------------------



 



THIS PLEDGE OF FINANCIAL INSTRUMENTS ACCOUNTS (the “Pledge Agreement”) IS MADE
ON 7 DECEMBER 2005
BETWEEN:

(1)  
ANTARGAZ, a French société anonyme with a share capital of €3,935,349, having
its registered office at Immeuble Les Renardières — 3, Place de Saverne, 92400
Courbevoie, France and registered in France with number 572 126 043 RCS
Nanterre;

(hereinafter referred to as the “Pledgor”);

(2)  
CALYON, a company (société anonyme) incorporated under the laws of France,
having its registered office 9 quai du président Paul Doumer, 92920 Paris la
Défense Cedex (France), registered under number 304 187 701 RCS Nanterre,
represented by Jacques Pochon and Jérôme Del Ben duly empowered for the purposes
hereof,

(hereinafter referred to as the “Security Agent”);

(3)  
The banks and financial institutions named in schedule 1 (the “Original
Revolving Lenders”) and any bank or financial institution which may from time to
time become a Revolving Lender under the Senior Facilities Agreement;

(hereinafter, together, referred to as the “Revolving Lenders”).
WHEREAS:

(A)  
Pursuant to a senior facilities agreement dated 7 December 2005 (hereinafter, as
amended and restated from time to time, the “Senior Facilities Agreement”) and
entered into between, among others, (i) AGZ Holding as the Parent (the
“Parent”), (ii) the persons named therein as Borrowers and/or Guarantors,
(iii) the Original Revolving Lenders and (iii) Calyon as Mandated Lead Arranger,
Facility Agent and Security Agent, the Original Revolving Lenders have agreed to
make available to the Parent, the Pledgor and certain of its subsidiaries a
revolving credit facility in a maximum aggregate principal amount of €50,000,000
(the “Revolving Facility”).

(B)  
The Pledgor is a party to the Senior Facilities Agreement as Borrower and
Guarantor under the Revolving Facility.

(C)  
It is a condition precedent to the availability of the Revolving Facility that
the Pledgor grant in favour of the Beneficiaríes a pledge over each of the
Accounts.


 

1



--------------------------------------------------------------------------------



 



IT IS AGREED AS FOLLOWS:

1.  
DEFINITIONS AND INTERPRETATION

1.1  
In this Pledge

“Account” means the (i) special financial instruments account (“compte special”)
the details of which are specified in each Déclaration de Gage, opened in the
name of the Pledgor in the books of the relevant Company as account holder
(teneur de compte), in which the relevant Financial Instruments are registered
and (ii) the relevant Special Cash Account;
“Article L. 431-4” means article L. 431-4 of the French Monetary and Financial
Code (Code Monétaire et Financier);
“Beneficiaries” means the entities identified in paragraph III of each
Déclaration de Gage;
“Borrower” means a Borrower under, and as defîned in, the Senior Facilities
Agreement;
“Company” means each company listed in schedule 2 and “Companies” means all of
them;
“Confirmation of Pledge” means, for each Pledge, the confirmation of pledge
(attestation de nantissement de compte d’instruments financiers) in the form
attached as Schedule 5;
“Déclaration de Gage” has the meaning which is given to it in clause 2.4 of this
Pledge Agreement;
“Discharge Date” means the date on which all of the Secured Liabilities have
been irrevocably and unconditionally discharged in full and none of the
Beneficiaries has any continuing obligation to any company in the Group under or
in connection with the Revolving Facility;
“Event of Default” means an event defined as an Event of Default in the Senior
Facilities Agreement;
“Financial Instruments” means, in respect of each Company listed in schedule 2,
(i) the number of shares (as set out opposite the name of that Company in
schedule 2 of this Pledge) equal to the total number of shares held by the
Pledgor in that Company minus a maximum of ten (10) shares and (ii) all other
financial instruments which would be registered in the Pledged Account in
accordance with this Pledge;
“Guarantor” has the meaning given to it in the Senior Facilities Agreement;
“Secured Liabilities” means all money and liabilities now or hereafter due,
owing or incurred to the Beneficiaries (or any of them) by the Pledgor under the
Senior Finance Documents (or any of them), and under this Pledge in whatsoever
manner in any currency or currencies whether present or future, actual or
contingent, whether incurred solely or jointly with any other person and whether
as principal or surety together with all interest accruing thereon and all
costs, charges and expenses incurred in connection therewith;
“Security Period” means the period beginning on the date hereof and ending on
the Discharge Date;
“Senior Finance Documents” has the meaning given to it in the Senior Facilities
Agreement;


 

2



--------------------------------------------------------------------------------



 



“Special Account Holder” means Calyon; and
“Special Cash Account” means, for each Pledge, the relevant special bank account
opened in the name of the Pledgor in the books of the relevant Special Account
Holder, which pursuant to Article L. 431-4 of the French Code Monétaire et
Financier, forms part of the relevant Account, and the reference of which are
specified in the relevant Déclaration de Gage.

1.2  
Capitalised terms used in this Pledge (including the Recitals) and not otherwise
defined herein shall have the meaning ascribed thereto in the Senior Facilities
Agreement.

2.  
PURPOSE

2.1  
As security for the repayment, discharge and performance of all the Secured
Liabilities, the Pledgor hereby pledges each of the Accounts in favour of the
Beneficiaries.

2.2 (a)  
In accordance with Article L. 431-4, all Financial Instruments initially
registered in the relevant Pledged Account, those which may be substituted
therefor or added thereto in any manner whatsoever, as well as any income and
proceeds (fruits et produits) therefrom in any currency whatsoever are
automatically incorporated in the scope of the relevant Pledge without any such
operation constituting in any manner a novation of the rights or the security
granted to the Beneficiarìes under the Pledge.

  (b)  
In addition, if the Pledgor subsequently subscribes or purchases in any manner
whatsoever other financial instruments (instruments financiers) issued by the
Company that are not automatically included in the scope of the relevant Pledge
pursuant to paragraph (a) of this Clause 2, the Pledgor shall transfer the said
financial instruments to the relevant Pledged Account and the said financial
instruments shall therefore be included in the scope of the relevant Pledge in
accordance with I of Article L. 431-4. The Pledgor shall execute all such
documents and take all such other actions as may be necessary or appropriate to
effect such transfer.

2.3  
In accordance with Article L. 431-4, the Financial Instruments and the sums in
any currency whatsoever subsequently registered in the relevant Pledged Account,
as a security for the performance by the Pledgor of the Secured Obligations, are
subject to the same terms as those initially registered and are considered as if
they were so registered at the date of the initial Déclaration de Gage.

2.4  
All income and proceeds (fruits et produits) in cash payable in respect to the
Financial Instruments, including without limitation all dividends and other
distributions in cash to which the Financial Instruments give right as well as
all cash amounts payable in respect of or in substitution for any of the
relevant Financial Instruments shall be paid to the relevant Special Cash
Account. By executing the relevant Confirmation of Pledge, the Company shall
accept to make such payments to the relevant Special Cash Account. So long as no
Event of Default has occurred and has been notified to the Pledgor, the Pledgor
is hereby authorised by the Lenders to withdraw from the relevant Special Cash
Account all income and proceeds (fruits et produits) which have been credited
therein. This authorisation may be revoked by the Security Agent on behalf of
the Beneficiaries, by simple notice (substantially in the form of Schedule 6) of
the Security Agent to the relevant Special Account Holder (with a copy to the
Pledgor) upon the occurrence of an Event of Default, for so long it is not
remedied, waived or ended in any way whatsoever. Upon receipt of such notice by
the relevant Special Account Holder, all amounts standing to the credit of the
relevant Special Cash Account, shall become unavailable for the Pledgor until a
notification to the contrary is received from the Security Agent (which shall
occur at the Pledgor’s expense as soon as reasonably practicable when such Event
of Default is no longer continuing). In accordance with Article L. 431-4, the
relevant Special Cash Account is considered to be part of the Pledged Account at
the date of the relevant signature of the Déclaration de Gage.

 

3



--------------------------------------------------------------------------------



 



2.5  
The Pledgor shall take all necessary steps requested by the Security Agent
(including, without limitation, signature of a “Déclaration de Gage de compte
d’instruments financiers” in the form set out in schedule 3 in relation to each
Company) (each a “Déclaration de Gage”), as soon as possible, so that following
execution of this Pledge:

  (a)  
the Financial Instruments are transferred to the relevant Pledged Account opened
in the name of the Pledgor with the relevant Company and indicating the pledge
in favour of the Beneficiaries;
    (b)  
the pledge granted over each of the Accounts under this Pledge is registered in
the share transfer register of the relevant Company; and
    (c)  
an “Attestation de constitution de gage de compte d’instruments financiers” in
the form set out in schedule 5 is delivered by each Company to the Security
Agent.

3.  
REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants to the Security Agent and to each of the
Beneficiaries as at the date hereof and for the duration of the Security Period,
that:

  (a)  
the Financial Instruments are registered, have been fully paid up, and represent
at the date hereof the percentage of the share capital of each such Company as
indicated in schedule 2 and will at all time represent at least 95% of the share
capital of each such Company (or 85% with respect to Rhône Mediterrannée
Gaz-RMG);
    (b)  
it is the owner of the Accounts and the registered owner of the Financial
Instruments and it has not created, incurred or permitted to subsist any
Security Interest or other encumbrance whatsoever over the Accounts (or any of
them) or the Financial Instruments (or any of them) other than the Security
Interest granted pursuant to this Pledge;
    (c)  
there is no purchase option outstanding or in existence in relation to all or
part of the Financial Instruments, no scheme exists for the purchase or
subscription of Financial Instruments in such Companies (or any of them), and
more generally there exists no agreement by which any such Company has
undertaken to issue new financial instruments or securities giving access to the
share capital of that Company, all except as permitted under the Finance
Documents;
    (d)  
the Pledge has been approved by each Company (save as indicated in schedule 2)
in accordance with its Statuts;
    (e)  
the payment of, or the provision of security for, the Secured Liabilities by the
Pledgor does not require any authorisation of any authority whatsoever,
including, without limitation, from the administrative bodies of the Pledgor
other than those previously obtained and no authorisation from the
administrative bodies of the Pledgor or any of the Companies or of any authority
whatsoever is required for the enforcement of this Pledge; and

 

4



--------------------------------------------------------------------------------



 



  (f)  
this Pledge is valid and enforceable in accordance with its terms and creates a
pledge ranking above the rights that any other person may have over the Accounts
or the Financial Instruments, or any of them, or over the proceeds of any sale
of the Financial Instruments or any of them.


4.  
UNDERTAKINGS

4.1  
For the duration of the Security Period, the Pledgor undertakes:

  (a)  
not to transfer nor to sell the Financial Instruments, or any of them, without
the prior written consent of the Security Agent acting on behalf of the
Beneficiaries;
    (b)  
not to create, incur or permit to subsist any Security Interest or encumbrance
of any sort whatsoever over the Accounts or the Financial Instruments, or any of
them, other than in favour of the Beneficiaries;
    (c)  
save as otherwise permitted by the Finance Documents, to procure that no Company
shall issue new Financial Instruments and more generally to procure that no
Company shall change its share capital;
    (d)  
to the extent permitted under French law, not to exercise the voting rights or
to pass any resolutions attached to the Financial Instruments (or any of them)
which may adversely change the terms of the Financial Instruments (or any class
of them) or prejudice the Security Interest created hereunder; and
    (e)  
to take any action, carry out any formalities and more generally do anything the
Security Agent may reasonably consider necessary in order to permit the Security
Agent or the other Beneficiaries to exercise, at any time, the rights and claims
which it or the other Beneficiaries hold by virtue of this Pledge.
    (f)  
Instruct the Special Account Holder to deliver to the Security Agent, with
respect to the Special Cash Account, an attestation de constitution de gage de
compte espèces spécial substantially in the form set out in Schedule 9 duly
executed by the relevant Special Account Holder.

4.2  
Notwithstanding anything contained herein, the Pledgor shall remain liable to
observe and perform all of the conditions and obligations assumed by it in
respect of the Financial Instruments and the Accounts (or any of them) and none
of the Beneficiaries shall be required in any manner to perform or fulfill any
obligation of the Pledgor in respect of the Financial Instruments or the
Accounts (or any of them) or to make any payment received by them, or to receive
any enquiry as to the nature or sufficiency of any payment received by them, or
to present or to file any claim or take any other action to collect or enforce
the payment of any amount to which they may have been or to which they may be
entitled hereunder at any time or times.

 

5



--------------------------------------------------------------------------------



 



5.  
ENFORCEMENT

Following the occurrence of a payment default under the Secured Liabilities and
without prejudice to any other right or action whatsoever which may be exercised
or taken independently or concurrently, the Security Agent, acting on behalf of
the Beneficiaries, may enforce its rights under the Pledge up to the limit of
the Secured Liabilities in accordance with article L. 521-3 of the Code de
Commerce and article 2078 of the French Civil Code.

6.  
DURATION

6.1  
This Pledge shall remain in full force and effect throughout the Security
Period.

6.2  
The Security Agent acting upon instructions of the Beneficiaries undertakes to
procure the release of the Pledge on or as soon as practicable after the
Discharge Date.

7.  
NOTICE

Except as specifically provided otherwise in this Pledge, any notice, demand or
other communication to be served under or in connection with this Pledge shall
be made in accordance with clause 24 (Notices) of the Senior Facilities
Agreement.

8.  
MISCELLANEOUS

8.1  
This Pledge does not exclude or limit in any way the other rights of the
Security Agent or the other Beneficiaries and does not affect the nature or the
extent of the liabilities which have been or which may exist between the Pledgor
and the Security Agent or the other Beneficiaries.

8.2  
Where any clause of this Pledge shall be or become illegal, invalid or
unenforceable it is agreed that the other provisions of this Pledge shall remain
legal, valid and enforceable against the parties to this Pledge independently of
the said illegal, invalid or unenforceable clauses.

8.3  
No payment to the Security Agent and/or the other Beneficiaries whether under
any judgment or court order or otherwise shall discharge the obligation or
liability of the Pledgor unless and until the Security Agent and/or the other
Beneficiaries shall have received payment in full in the currency in which the
obligation or liability was incurred and to the extent that the amount of any
such payment shall on actual conversion into such currency fall short of such
obligation or liability expressed in that currency the Security Agent and/or the
other Beneficiaries shall have a further cause of action against the Pledgor to
recover the amount of the shortfall.

8.4  
In the event of a transfer by way of a novation of all or part of the rights and
obligations by the Beneficiaries under the Senior Facilities Agreement, the
Beneficiaries expressly reserve (and all the parties to this Pledge expressly
agree to that), the rights, powers, privileges and actions that they enjoy under
this Pledge in favour of their successors, in accordance with the provisions of
articles 1278 and following of the French Civil Code.

9.  
EXPENSES

   
The Pledgor will promptly following demand pay to each of the Security Agent
and/or the other Beneficiaries any expense (including legal fees and other out
of pocket expenses and any Taxes thereon) or loss which the Security Agent
and/or the other Beneficiaries may have properly incurred in connection with the
preservation, enforcement or attempted preservation or enforcement of, the
Security Agent’s or the other Beneficiaries rights under, this Pledge including
any present or future stamp or other taxes or duties and any penalties or
interest with respect thereto which may be imposed by any competent jurisdiction
in connection with the execution or enforcement of this Pledge all upon
presentation of duly documented evidence.


 

6



--------------------------------------------------------------------------------



 



10.  
FURTHER ASSURANCES

The Pledgor agrees that from time to time, at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that the Security Agent may reasonably request, in order to perfect and
protect any Security Interest granted or purported to be granted hereby or to
enable the Security Agent to exercise and enforce its rights and remedies
hereunder with respect to the relevant Account.

11.  
APPLICABLE LAW AND JURISDICTION

11.1  
This Pledge shall be governed by and construed in all respects in accordance
with French law.

11.2  
Any dispute arising out of or in connection with this Pledge shall be submitted
to the Commercial Court of Paris (Tribunal de Commerce de Paris) for the purpose
of hearing and determining at first instance any dispute arising out of this
Pledge.


 

7



--------------------------------------------------------------------------------



 



Made in three (3) originals on 7 December 2005.
The Pledgor:
ANTARGAZ

         
Acting by:
  /s/ François Varagne    
Name:
 
 
François Varagne or any duly empowered person under a power of attorney    
Title:
  Président-Directeur Général    
Address:
  3, Place de Saverne    
 
  92400 Courbevoie    

Fax: +33 1 41 88 73 15
For the attention of François Varagne





The Original Lenders:
CALYON

         
Acting by:
  /s/ Jacques Pochon and Jérôme Del Ben    
Name:
 
 
Jacques Pochon and Jérôme Del Ben    
Title:
  Head of Acquisition Finance France    
 
  and Associate Director    
Address
  CALYON    
 
  Leverage and Financial Sponsors Group    
 
  9 quai du Président Paul Doumer    
 
  92920 Courbevoie Cedex    
 
  France    

Fax: +33 1 41 89 39 53 / 14 33
For the attention of Jérôme Del Ben /
Victoria Becq-Giraudon


The Security Agent:
CALYON

         
Acting by:
  /s/ Jacques Pochon and Jérôme Del Ben    
Name:
 
 
Jacques Pochon and Jérôme Del Ben    
Title:
  Head of Acquisition Finance France and Associate Director    
Address
  CALYON    
 
  Leverage and Financial Sponsors Group    
 
  9 quai du Président Paul Doumer    
 
  92920 Courbevoie Cedex    
 
  France    

Fax: +33 1 41 89 39 53 / 14 33
For the attention of Jérôme Del Ben /
Victoria Becq-Giraudon



 

8



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL REVOLVING LENDERS
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

9



--------------------------------------------------------------------------------



 



SCHEDULE 2
THE COMPANIES

                                                                               
                              No. of       Share Capital             Approval  
          %     No. of shares     shares   Company   (Euro)     Registered no.  
  clause     Approval obtained     held     held     pledged  
Wogegal SA
    596,600.28     310 095 658 RCS Rennes   Yes   Yes (Board resolution 23
November 2005)     100       26,092       26,088  
Gaz Est Distribution
    152,400     421 283 615 RCS Nancy   Yes   Yes (Board resolution 23 November
2005)     100       9,994       9,990  
Rhône Méditerranée Gaz - R.M.G.
    151,758.24     382 151 272 RCS Lyon   Yes   Yes (Board resolution 23
November 2005)     85       2,494       2,490  

 

10



--------------------------------------------------------------------------------



 



SCHEDULE 3
DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après I’“Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de €3.935.349, dont le siège social est
situé Immeuble Les Renardières - 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  [_____], société anonyme au capital de€ [_____], immatriculée sous le
n°[_____] RCS [_____], ayant son siège au [_____].

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n°[_____] ouvert dans les livres de [_____] (le
“Teneur de Compte”) au nom du Constituant du Gage,
     
(ci-après le “Compte d’Instruments Financiers”);
  (b)  
Compte spécial n°[_____] ouvert dans les livres de Calyon (le “Teneur de Compte
Espèces Spécial”) au nom du Constituant du Gage,
     
(ci-après le “Compte Espèces Spécial”);
     
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
     
(le Compte d’Instruments Financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)
  III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €[_____] chacune.
 
   
Emetteur:
  [_____], société par actions simplifiée au capital de €[_____], ayant son
siège social [_____], immatriculée sous le numéro [_____] RCS [_____].
 
   
Nombre d’actions créditées au Compte :
  [_____] actions, représentant [_____]% du capital

  de [_____].

 

11



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires
  (1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous ie vocable Revolving Lenders et dont la liste à la date des
présentes la liste figure en annexe A à la présente déclaration, ainsi que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender an
titre du Senior Facilities Agreement;
  (2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et
  (3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.
  V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous I’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revolving Facility, à concurrence d’un montant maximum de €50.000,000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant être dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

12



--------------------------------------------------------------------------------



 



     
Fait à Paris
   
Le 7 décembre 2005 en trois (3) exemplaires
   
originaux
   
 
   
Pour constitution du Gage

ANTARGAZ
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  [_____]
 
   
Par: [_____]
  Par: [_____]
Nom: [_____] ou toute personne qu’il se serait substituée en vertu d’un pouvoir
  Nom: [_____] ou toute personne qu’il se serait substituée en vertu d’un
pouvoir
Titre: [_____]
Titre: [_____]
   

 

13



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

14



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

15



--------------------------------------------------------------------------------



 



SCHEDULE 4
DECLARATION OF PLEDGE OF A FINANCIAL INSTRUMENTS ACCOUNT IN
ACCORDANCE WITH ARTICLE L. 431-4 OF THE FRENCH MONETARY AND FINANCIAL
CODE
TRANSLATION FOR INFORMATION PURPOSES ONLY
This declaration of pledge of a financial instruments account is issued in
accordance with and pursuant to the terms and conditions of a pledge of
financial instruments account of today’s date drafted in English and entitled
“Pledge of Financial Instruments Account” (the “Pledge”), a copy of which is
attached as schedule B to this declaration and which constitutes an integral
part of this declaration.
Terms and expressions defined in the Pledge shall, save to the extent that the
context otherwise requires, have the same meanings when used in this
declaration.

I.  
Identity of Pledgor

     
Name
  Antargaz, a company incorporated under the laws of France and having its
registered office at Immeuble Les Renardières — 3, Place de Saverne, 92400,
Courbevoie, France and registered with number 572 136 043 RCS Nanterre.
 
   
Name of the account holder
  [_____], a French société anonyme with a share capital of €[_____] having its
registered office at [______] and registered with number [_____] RCS [_____].

II.  
Description of the Pledged Account
  (a)  
Financial Instruments Account n°[_____] opened in the books of [_____] (the
“Account Holder”) in the name of the Pledgor,

(hereafter referred to as the “Financial Instruments Account”);
  (b)  
Special Cash Account n°[_____] opened in the books of Calyon (the “Special Cash
Account Holder”) in the name of the Pledgor,
     
(hereafter referred to as the “Special Cash Account”);
     
the Special Cash Account is considered to be part of the Pledged Account at the
present date,
     
(the Financial Instruments Account and the Special Account are hereafter
referred to as the “Pledged Account”).

 

16



--------------------------------------------------------------------------------



 



III.  
Financial Instruments initially registered in the Pledged Account

     
Type of Financial Instruments:
  [_____] shares, representing [_____] per cent, of the share capital of
[_____].
 
   
Issuer of the Financial Instruments:
  [_____], a French société anonyme with a share capital of €[_____] having its
registered office at [_____] and registered with number [_____] RCS [_____].
 
   
Number of Financial Instruments in Account:
  [_____] shares, representing [_____] per cent, of the share capital of
[_____].

 

17



--------------------------------------------------------------------------------



 



IV.  
Beneficiaries
  (1)  
The banks and financial institutions defined as Revolving Lenders in the Pledge
namely, all those banks and financial institutions which are Revolving Lenders
at the time of this declaration, as set out in the list attached as schedule A
to this declaration and any other person that becomes a Revolving Lender under
the Senior Facilities Agreement;
  (2)  
Calyon, a company (société anonyme) incorporated under the laws of France,
having its registered office 9 quai du président Paul Doumer, 92920 Paris la
Défense Cedex (France), registered under number 304 187 701 RCS Nanterre, acting
for itself and in the name of and on behalf of the persons named in (1) above as
Security Agent under the Senior Facilities Agreement; and
  (3)  
Calyon, a company (société anonyme) incorporated under the laws of France,
having its registered office 9 quai du président Paul Doumer, 92920 Paris la
Défense Cedex (France), registered under number 304 187 701 RCS Nanterre, acting
for itself and in the name of and on behalf of the persons named in (1) above as
Facility Agent under the Senior Facilities Agreement.
  V.  
Secured Obligations

The secured obligations are the obligations of the Pledgor, as defined under the
term “Secured Liabilities” in the Pledge undertaken in its capacity as Borrower
and Guarantor pursuant to the Revolving Facility, up to a maximum of €50,000,000
in principal, as well as any interest, commission, or additional costs or any
other sums due to the persons listed in III above, pursuant to the Revolving
Facility.
7 December 2005 in three (3) originals in order to constitute the Pledge

     
ANTARGAZ
  We acknowledge receipt of this declaration of pledge of financial instruments
account of today’s date and undertake to carry out our responsibilities as
account holder (teneur de compte) in accordance with the terms of this
declaration of pledge of financial instruments account and the Pledge.
 
   
 
  [_____]
 
   
By: [_____]
  By: [_____]
Name: [_____] or any duly empowered person under a power of attorney
  Name: [_____] or any duly empowered person under a power of attorney
Title: [_____]
Title: [_____]
   

 

18



--------------------------------------------------------------------------------



 



SCHEDULE 5
ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS
FINANCIERS
La soussignée atteste par les présentes que (i) [_________] actions émises par
[_________] détenues par Antargaz et désignées dans la déclaration de gage de
compte d’instruments financiers en date du 7 décembre 2005 signée par Antargaz,
ont été virées sur un compte spécial numéro [_________] ouvert au nom de
Antargaz et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005

Pour [_____]
Par: [_____]
Nom: [_____] ou toute personne
qu’il se serait substituée en vertu d’un pouvoir
Titre: [_____]

 

19



--------------------------------------------------------------------------------



 



SCHEDULE 6
CERTIFICATE OF REGISTRATION OF A PLEDGE OF FINANCIAL INSTRUMENTS
ACCOUNT
TRANSLATION FOR INFORMATION PURPOSES ONLY
The undersigned hereby certifies that (i) [________] shares issued by [_______]
and held by Antargaz as identified in the declaration of pledge of financial
instruments account date 7 December 2005 signed by Antargaz, have been
transferred into a special account number [_______] opened in the name of
Antargaz and (ii) the said account is pledged in favour of the Beneficiaries (as
defined in the declaration of pledge of financial instrument accounts) and that
such pledge has been duly registered. A copy of the pledge of financial
instruments account is attached as a schedule to this certificate of
registration of a pledge of financial instruments.
Paris,
7 December 2005
For and on behalf of [________]
By: [_________]
Name: [__________] or any duly
empowered person under a power of attorney
Title: [__________]

 

20



--------------------------------------------------------------------------------



 



SCHEDULE 7
MODÈLE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DÉFAUT AU TENEUR
DU COMPTE ESPÈCES SPÉCIAL
A Calyon, agissant en qualité de teneur du Compte Espèces Spécial
Messieurs,

•  
claration de gage de compte d’instruments financiers en date du 7 décembre 2005
(la “Déclaration de Gage”).

•  
Compte bancaire spécial n°[_________] ouvert dans vos livres (le “Compte Espèces
Spécial”).

1.  
Nous nous référons à la convention de nantissement conclue le 7 décembre 2005
entre Antargaz en tant que Constituant et nous-mêmes en tant que
Créancier-Gagiste (la “Convention de Nantissements”), ainsi qu’à la Déclaration
de Gage.

2.  
Nous vous notifions la survenance d’un Cas de Défaut au titre des obligations
garanties en vertu de la Convention de Nantissements.

3.  
A compter du [__________], le Constituant n’est donc plus autorisé à effectuer
de débit sur le Compte Espèces Spécial mentionné ci-dessus et toute somme
figurant au crédit de ce Compte Espèces Spécial doit être bloquée jusqu’à
notification contraire de notre part.

Par CALYON,
En qualité d’Agent des Sûretés
Signature ___________

 

21



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF NOTIFICATION OF THE OCCURRENCE OF AN EVENT OF DEFAULT TO THE
SPECIAL CASH ACCOUNT HOLDER
TRANSLATION FOR INFORMATION PURPOSES ONLY
To Calyon, acting as Special Account Holder
Dear Sirs,

•  
Confirmation of Pledge (Déclaration de Gage) dated 7 December 2005 (hereinafter
the “Confirmation of Pledge”).

•  
Special Cash Account n°[_______] opened in our books (hereinafter the “Special
Cash Account”).

1.  
We refer to the pledge agreement entered into on 7 December 2005 between
Antargaz acting as Pledgor and ourselves as Security Agent (the “Pledge”).

2.  
We hereby notify to you the occurrence of an Event of Default with respect to
the secured obligations under the Pledge.

3.  
As of [_________], the Pledgor is not allowed to withdraw any amount from the
Special Cash Account aforementioned and any sums appearing on the credit of the
Special Cash Account shall be blocked unless contrary written instructions
received from us.

By: CALYON,
Acting as Security Agent
Signature _________

 

22



--------------------------------------------------------------------------------



 



SCHEDULE 9
FORM OF CONFIRMATION OF PLEDGE — SPECIAL CASH ACCOUNT
[PAPIER EN-TÊTE CALYON]
ATTESTATION DE CONSTITUTION
DE COMPTES ESPECES SPECIAL
Par les présentes, la soussignée:

1.  
accuse réception de la Déclaration de Gage en date du 7 décembre 2005 signée par
Antargaz en qualité de Constituant et dont une copie est annexée aux présents
(la “Déclaration de Gage”);

2.  
confirme que le compte n°[_____] désigné dans la Déclaration de Gage en qualité
de Compte Espèces Spécial est ouvert dans ses livres au nom de Antargaz et
constitue le compte spécial visé à l’article L. 431-4, III du Code monétaire et
financier; et

3.  
accepte les termes des missions qui lui sont confiées en qualité de Teneur de
Compte Espèces Spécial aux termes de la Déclaration de Gage et de la Convention
de Nantissements et en particulier prend acte des stipulations de l’article 2.4
de la Convention de Nantissements au titre desquelles Antargaz peut retirer
toutes sommes à tout moment du Compte Espèces Spécial (Special Cash Account)
sauf instruction écrite contraire de l’Agent des Sûretés (Security Agent).

Les termes commençant par une majuscule dans la présente attestation ont le sens
qui leur est donné dans la Déclaration de Gage.
Fait le 7 décembre 2005
En trois (3) exemplaires originaux
Le Teneur de Compte Espèces Spécial:
                                        
CALYON
Par: Jacques Pochon et Jérôme Del Ben

 

23



--------------------------------------------------------------------------------



 



SCHEDULE 10
CERTIFICATE CONFIRMING THE OPENING OF THE SPECIAL CASH ACCOUNT
TRANSLATION FOR INFORMATION PURPOSES ONLY
[Letterhead of CALYON]
The undersigned hereby:

1.  
acknowledges receipt of the Confirmation of Pledge (Déclaration de Gage) dated 7
December November 2005, signed by Antargaz as the Pledgor (Constituant), a copy
of which is hereto attached (the “Confirmation of Pledge”);

2.  
confirms that the account n°[_________] referred to in the Confirmation of
Pledge as the Special Cash Account is opened in its books under the name of
Antargaz, and is the special account provided for in article L. 431-4, III of
the French Monetary and Financial Code (Code Monétaire et Financier); and

3.  
agrees to the terms of the missions assigned, as Holder of the Special Account
Holder, pursuant to the Confirmation of Pledge and the Security Agreement, and
in particular acknowledges that the conditions of article 2.4 of the Pledge
under which Antargaz can withdraw any amount at any time from the Special Cash
Account, unless contrary written instructions received from the Security Agent.

Capital terms used in this certificate have the meaning ascribed to them in the
Confirmation of Pledge.
Dated 7 December 2005
In three (3) original copies
The Special Account Holder:
                                        
CALYON
By: Jacques Pochon and Jérôme Del Ben

 

24



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après I’ “Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilìsés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de €3,935.349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  Wogegal SA, société anonyme au capital de €596.600,28, immatriculée sous le n°
310 095 658 RCS Rennes, ayant son siège au 19 bis, rue du Champ Martin, 35770
Vern sur Seiche.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° 1102 ter ouvert dans les livres de Wogegal SA
(le “Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224848328/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-après le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
(le Compte d’Instruments Financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €22,86 chacune.
 
   
Emetteur:
  Wogegal SA, société anonyme au capital de €596.600,28, immatriculée sous le n°
310 095 658 RCS Rennes, ayant son siège au 19 bis, rue du Champ Martin, 35770
Vern sur Seiche.
 
   
Nombre d’actions créditées au Compte:
  26.088 actions, représentant 99,99 % du capital de Wogegal SA.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à I’Acte de
Nantissement sous le vocable Revolving Lenders et dont la liste à la date des
présentes la liste figure en annexe A à la présente déclaration, ainsi que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender au
titre du Senior Facilities Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous I’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revolving Facility, à concurrence d’un montant maximum de € 50.000.000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant être dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

     
Pour constitution du Gage

ANTARGAZ
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  WOGEGAL SA
 
   
Par:                                                              
  Par:                                                              
Nom: François Varagne ou toute personne qu’il se
serait substituée en vertu d’un pouvoir
Title: Président-Directeur Général
  Nom: François Varagne en qualité de mandataire ou toute personne qu’il se
serait substituée en vertu d’un pouvoir

 

3



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France


 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 26.088 actions émises par
Wogegal SA détenues par Antargaz et désignées dans la déclaration de gage de
compte d’instruments financiers en date du 7 décembre 2005 signée par Antargaz,
ont été virées sur un compte spécial numéro 1102 ter ouvert au nom de Antargaz
et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce terme est
défini dans la déclaration de gage d’instruments financiers) et porte la mention
expresse dudit gage. Une copie de ladite déclaration de gage d’instruments
financiers est annexée à la présente Attestation de Constitution de Gage
d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005
Pour Wogegal SA
Par:                                                              
Nom: François Varagne en qualité de mandataire ou toute personne
qu’il se serait substituée en vertu d’un pouvoir

 

1



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’“Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de € 3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  Gaz Est Distribution SA, société anonyme au capital de €152.400, immatriculée
sous le n° 421 283 615 RCS Nancy, ayant son siège au Centre d’Affaires, 109,
Boulevard d’Haussonville, 54000, Nancy.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° 1 ter ouvert dans les livres de Gaz Est
Distribution SA (le “Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224902745/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-après le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
(le Compte d’Instruments financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €15,24 chacune.
 
   
Emetteur:
  Gaz Est Distribution SA, société anonyme au capital de €152.400, immatriculée
sous le n° 421 283 615 RCS Nancy, ayant son siège au Centre d’Affaíres, 109,
Boulevard d’Haussonville, 54000, Nancy.
 
   
Nombre d’actions créditées au Compte:
  9.990 actions, représentant 99,9 % du capital de Gaz Est Distribution SA.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous le vocable Revolving Lenders et dont la liste à la date des
présentes la liste figure en annexe A à la présente déclaration, ainsi que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender au
titre du Senior Facilities Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facilities Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revolving Facility, à concurrence d‘un montant maximum de €50.000.000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant être dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

                  Pour constitution du Gage

ANTARGAZ   Nous accusons réception de la déclaration de gage de compte
d’instruments financiers en date de ce jour et acceptons les termes des missions
qui nous sont confiées en qualité de Teneur de Compte aux termes de la présente
déclaration de gage de compte d’instruments financiers et de l’Acte de
Nantissement    
 
                        GAZ EST DISTRIBUTION SA    
 
               
Par:
      Par:        
 
 
 
     
 
    Nom: François Varagne ou toute personne qu’il se serait substituée en vertu
d’un pouvoir   Nom: François Varagne ou toute personne qu’il se serait
substituée en vertu d’un pouvoir     Titre: Président-Directeur Général        
   

 

3



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France


 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 9.990 actions émises par Gaz Est
Distribution SA détenues par Antargaz et désignées dans la déclaration de gage
de compte d’instruments financiers en date du 7 décembre 2005 signée par
Antargaz, ont été virées sur un compte spécial numéro I ter ouvert au nom de
Antargaz et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005

          Pour Gaz Est Distribution SA    
 
       
Par:
       
 
 
 
    Nom: François Varagne en qualité de mandataire ou toute personne qu’il se
serait substituée en vertu d’un pouvoir    

 

1



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’“Acte de
Nantissement”), dont une copie ligure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de € 3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  Rhône Méditerranée Gaz SA, société anonyme au capital de € 151.758,24,
immatriculée sous le n° 382 151 272 RCS Lyon, ayant son siège au Centre
d’Activités du Château de l’Ile, 6, rue Léon Blum, 69320 Feyzin.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° 11 ter ouvert dans les livres de Rhône
Méditerranée Gaz SA (le “Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224902842/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,
     
(ci-après le “Compte Espèces Spécial”);
     
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
     
(le Compte d’Instruments Financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de € 51,83 chacune.
 
   
Emetteur:
  Rhône Méditerranée Gaz SA, société anonyme au capital de € 151.758,24,
immatriculée sous le n° 382 151 272 RCS Lyon, ayant son siège au Centre
d’Activités du Château de l’Ile, 6, rue Léon Blum, 69320 Feyzin.
 
   
Nombre d’actions créditées au Compte:
  2.490 actions, représentant 85 % du capital de Rhône Méditerranée Gaz SA.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous le vocable Revolving Lenders et dont la liste à la date des
présentes la liste figure en annexe A à la présente déclaration, ainsì que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender au
titre du Senior Facilities Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilites Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revoiving Facility, à concurrence d’un montant maximum de € 50.000.000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant être dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

                  Pour constitution du Gage

ANTARGAZ   Nous accusons réception de la déclaration de gage de compte
d’instruments financiers en date de ce jour et acceptons les termes des missions
qui nous sont confiées en qualité de Teneur de Compte aux termes de la présente
déclaration de gage de compte d’instruments financiers et de l’Acte de
Nantissement    
 
                        RHONE MEDITERRANEE GAZ SA    
 
               
Par:
      Par:        
 
 
 
     
 
    Nom: François Varagne ou toute personne qu’il se serait substituée en vertu
d’un pouvoir
Titre: Président-Directeur Général   Nom: François Varagne en qualité de
mandataire ou toute personne qu’il se serait substituée en vertu d’un pouvoir  
 

 

3



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 paris La Défense cedex, France


 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 2.490 actions émises par Rhône
Méditerranée Gaz SA détenues par Antargaz et désignées dans la déclaration de
gage de compte d’instruments financiers en date du 7 décembre 2005 signée par
Antargaz, ont été virées sur un compte spécial numéro 11 ter ouvert au nom de
Antargaz et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ec
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005

          Pour Rhône Méditerranée Gaz SA    
 
       
Par:
       
 
 
 
    Nom: François Varagne en qualité de mandataire ou toute personne qu’il se
serait substituée en vertu d’un pouvoir    

 

1



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément ă, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’“Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de €3.935.349, dont le siège social est
situé Immeuble Les Renardières — 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  Gaz Est Distribution SA, société anonyme au capital de €152.400, immatriculée
sous le n° 421 283 615 RCS Nancy, ayant son siège au Centre d’Affaires, 109,
Boulevard d’Haussonville, 54000, Nancy.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° l ter ouvert dans les livres de Gaz Est
Distribution SA (le “Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224902745/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-après le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant rèputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,

(le Compte d’Instruments Financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €15,24 chacune.
 
   
Emetteur:
  Gaz Est Distribution SA, société anonyme au capital de €152.400, immatriculée
sous le n° 421 283 615 RCS Nancy, ayant son siège au Centre d’Affaires, 109,
Boulevard d’Haussonville, 54000, Nancy.
 
   
Nombre d’actions créditées au Compte:
  9.990 actions, représentant 99,9% du capital de Gaz Est Distribution SA.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous le vocable Revolving Lenders et dont la liste à la date des
présentes la liste figure en annexe A à la présente déclaration, ainsi que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender au
titre du Senior Facilities Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) cì-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, á savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revolving Facility, à concurrence d’un montant maximum de €50.000.000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant être dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en troĭs (3) exemplaíres
originaux

                  Pour constitution du Gage

ANTARGAZ   Nous accusons réception de la déclaration de gage de compte
d’ĩnstruments financìers en date de ce jour et acceptons les termes des missìons
qui nous sont confiées en qualité de Teneur de Compte aux termes de la présente
déclaration de gage de compte d’instruments financiers et de l’Acte de
Nantissement    
 
               
 
      GAZ EST DISTRIBUTION SA    
 
               
Par:
  /s/ François Varagne   Par:   /s/ François Varagne    
 
 
 
     
 
    Nom: François Varagne ou toute personne qu’il se serait substítuée en vertu
d’un pouvoir
Titre: Président-Directeur Général   Nom: François Varagne ou toute personne
qu’il se serait substituée en vertu d’un pouvoir    

 

3



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France


 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 9.990 actions émises par Gaz Est
Distribution SA détenues par Antargaz et désignées dans la déclaration de gage
de compte d’instruments financiers en date du 7 décembre 2005 signée par
Amargaz, ont été virées sur un compte spécial numéro I ter ouvert au nom de
Antargaz et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005
Pour Gaz Est Distribution SA
Par: /s/ François
Varagne                                                            
Nom: François Varagne en qualité de mandataire ou toute personne
qu’il se serait substituée en vertu d’un pouvoir

 

1



--------------------------------------------------------------------------------



 



(CALYON LOGO) [c06632c0663202.gif]
ATTESTATION DE CONSTITUTION
DE COMPTES ESPECES SPECIAL
Par les présentes, la soussignée:

1.  
accuse réception de la Déclaration de Gage en date du 7 décembre 2005 signée par
Antargaz en qualité de Constituant et dont une copie est annexée aux présents
(la “Déclaration de Gage”);

2.  
confirme que le compte nº 31489/00010/00224902745/47 désigné dans la Déclaration
de Gage en qualité de Compte Espèces Spécial est ouvert dans ses livres au nom
de Antargaz et constitue le compte spécial visé à l’article L. 431-4, III du
Code monétaire et financier; et

3.  
accepte les termes des missions qui lui sont confiées en qualité de Teneur de
Compte Espèces Spécial aux termes de la Déclaration de Gage et de la Convention
de Nantissements et en particulier prend acte des stipulations de l’article 2.4
de la Convention de Nantissements au titre desquelles Antargaz peut retirer
toutes sommes à tout moment du Compte Espèces Spécial (Spécial Cash Account)
sauf instruction écrite contraire de l’Agent des Sûretés (Security Agent).

Les termes commençant par une majuscule dans la présente attestation ont le sens
qui leur est donné dans fa Déclaration de Gage.
Fait le 7 décembre 2005
En trois (3) exemplaires originaux
Le Teneur de Compte Espèces Spécial:

     
/s/ Jacques Pochon and Jérôme Del Ben
   
 
CALYON
   
Par : Jacques Pochon et Jérôme Del Ben
   

 

[ILLEGIBLE]



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément â, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’“Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de € 3.935.349, dont le siège social est
situé Immeuble Les Renardières - 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  Rhône Méditerranée Gaz SA, société anonyme au capital de € 151.758,24,
immatriculée sous le n 382 151 272 RCS Lyon, ayant son siège au Centre
d’Activités du Château de l’Ile, 6, rue Léon Blum, 69320 Feyzin.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° II ter ouvert dans les livres de Rhône
Méditerranée Gaz SA (le “Teneur de Compte”) au nom du Constituant du Gage.

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224902842/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-apré le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes.
(le Compte d’Instruments Financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de € 51,83 chacune.
 
   
Emetteur:
  Rhône Méditerranée Gaz SA, société anonyme au capital de € 151.758,24,
imrmatriculée sous le n° 382 151 272 RCS Lyon, ayant son siège au Centre
d’Activités du Château de l’lle, 6, rue Léon Blum, 69320 Feyzin.
 
   
Nombre d’actions créditées au Compte:
  2,490 actions, représentant 85 % du capital de Rhône Méditerranée Gaz SA.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous le vocable Revolving Lender et dont la liste à la date des
présentes ta liste figure en annexe A à la présente déclaration, ainsi que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender au
titre du Senior Facilities Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revolving Facility, à concurrence d’un montant maximum de €50.000.000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant être dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

     
Pour constitution du Gage

ANTARGAZ
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  RHONE MEDITERRANEE GAZ SA
 
   
Par: /s/ François Varagne                                        
  Par: /s/ François Varagne                                        
Nom: François Varagne ou toute personne qu’il se serait substituée en vertu d’un
pouvoir
Titre: Président-Directeur Général
  Nom: François Varagne en qualité de mandataire ou toute personne qu’il se
serait substituée en vertu d’un pouvoir

 

3



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 2.490 actions émises par Rhône
Méditerranée Gaz SA détenues par Antargaz et désignées dans la déclaration de
gage de compte d’instruments financiers en date du 7 décembre 2005 signée par
Antargaz, ont été virées sur un compte spécial numéro 11 ter ouvert au nom de
Antargaz et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce
terme est défini dans la déclaration de gage d’instruments financiers) et porte
la mention expresse dudit gage. Une copie de ladite déclaration de gage
d’instruments financiers est annexée à la présente Attestation de Constitution
de Gage d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005
Pour Rhône Méditerranée Gaz SA
Par: /s/ François Varagne                                        
Nom: François Varagne en qualité de mandataire ou toute
personne qu’il se serait substituée en vertu d’un pouvoir

 

1



--------------------------------------------------------------------------------



 



(CALYON LOGO) [c06632c0663202.gif]
ATTESTATION DE CONSTITUTION
DE COMPTES ESPECES SPECIAL
Par Les présentes, la soussignée:

1.  
accuse réception de la Déclaration de Gage en date du 7 décembre 2005 signée par
Antargaz en qualité de Constituant et dont une copie est annexée aux présents
(la “Déclaration de Cage”);

2.  
confirme que le compte n° 31489/00010/00224902842/47 désigné dans la Déclaration
de Gage en qualité de Compte Espèces Spécial est ouvert dans ses livres au nom
de Antargaz et constitue le compte spécial visé à l’article L. 431-4, III du
Code monétaire et financier; et

3.  
accepte les termes des missions qui lui sont confiées en qualité de Teneur de
Compte Espèces Spécial aux termes de la Déclaration de Gage et de la Convention
de Nantissements et en particulier prend acte des stipulations de l’article 2.4
de la Convention de Nantissements au titre desquelles Antargaz peut retirer
toutes sommes à tout moment du Compte Espèces Spécial (Special Cash Account)
sauf instruction écrite contraire de l’Agent des Sûretés (Security Agent).

Les termes commençant par une majuscule dans la présente attestation ont le sens
qui leur est donné dans la Déclaration de Gage.
Fait le 7 décembre 2005
En trois (3) exemplaires originaux
Le Teneur de Compte Espèces Spécial:

     
/s/ Jacques Pochon et Jérôme Del Ben
   
 
CALYON
   
Par : Jacques Pochon et Jérôme Del Ben
   

 

[ILLEGIBLE]



--------------------------------------------------------------------------------



 



DECLARATION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
SOUMISE A L’ARTICLE L. 431-4 DU CODE MONETAIRE ET FINANCIER
La présente déclaration de gage de compte d’instruments financiers est émise
conformément à, et selon les termes et conditions stipulés dans un acte de
nantissement de compte d’instruments financiers en langue anglaise dénommé
Pledge of Financial Instruments Account en date de ce jour (ci-après l’“Acte de
Nantissement”), dont une copie figure en annexe B de la présente déclaration et
qui fait partie intégrante de la présente déclaration.
Les termes et expressions en anglais utilisés dans la présente déclaration de
gage auront, sauf stipulation contraire, la signification qui leur est attribuée
à l’Acte de Nantissement.

I.  
Constituant du Gage

     
Nom
  Antargaz, société anonyme au capital de €3.935.349, dont le siège social est
situé Immeuble Les Renardières - 3, place de Saverne, 92400 Courbevoie, France
et dont le numéro unique d’identification est le 572 126 043 RCS Nanterre
 
   
Désignation du teneur de compte
  Wogegal SA, société anonyme au capital de €596.600.28, immatriculée sous le n°
310 095 658 RCS Rennes, ayant son siège au 19 bis, rue du Champ Martin, 35770
Vern sur Seiche.

II.  
Identification du Compte Spécial Gagé

(a)  
Compte d’instruments financiers n° 1102 ter ouvert dans les livres de Wogegal SA
(le “Teneur de Compte”) au nom du Constituant du Gage,

(ci-après le “Compte d’Instruments Financiers”);

(b)  
Compte spécial n° 31489/00010/00224848328/47 ouvert dans les livres de Calyon
(le “Teneur de Compte Espèces Spécial”) au nom du Constituant du Gage,

(ci-après le “Compte Espèces Spécial”);
le Compte Espèces Spécial étant réputé faire partie intégrante du Compte
d’Instruments Financiers à la date des présentes,
(le Compte d’Instruments Financiers et le compte Espèces Spécial, ensemble le
“Compte Gagé”)

III.  
Instruments Financiers inscrits initialement au Compte Gagé

     
Nature des actions:
  actions nominatives d’une valeur nominale de €22,86 chacune.
 
   
Emetteur:
  Wogegal SA, société anonyme au capital de €596.600.28, immatriculée sous le n°
310 095 658 RCS Rennes, ayant son siege au 19 bis, rue du Champ Martin, 35770
Vern sur Seiche.
 
   
Nombre d’actions créditées au Compte:
  26.088 actions, représentant 99,99% du capital de Wogegal SA.

 

1



--------------------------------------------------------------------------------



 



IV.  
Bénéficiaires

(1)  
Les banques et établissements financiers assimilés définis à l’Acte de
Nantissement sous le vocable Revolving Lenders et dont la liste à la date des
présentes la liste figure en annexe A à la présente déclaration, ainsi que toute
personne acquérant à quelque titre que ce soit la qualité de Revolving Lender au
titre du Senior Facilities Agreement;

(2)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Security Agent aux termes du Senior
Facilities Agreement; et

(3)  
CALYON, société anonyme ayant son siège social 9, quai du président Paul Doumer,
92920 Paris la Défense Cedex, immatriculée sous le numéro 304 187 701 RCS
Nanterre, agissant tant en son nom qu’au nom et pour le compte des personnes
visées au (1) ci-dessus en sa qualité de Facility Agent aux termes du Senior
Facilities Agreement.

V.  
Obligations garanties

Les obligations garanties sont les obligations définies sous l’expression
Secured Liabilities dans l’Acte de Nantissement, à savoir les obligations du
Constituant pris en ses qualités de Borrower et de Guarantor au titre du
Revolving Facility, à concurrence d’un montant maximum de €50.000.000 en
principal majoré des intérêts, commissions, frais et accessoires quelconques
ainsi que de toutes sommes pouvant ètre dues aux personnes visées au III
ci-dessus au titre du Revolving Facility.

 

2



--------------------------------------------------------------------------------



 



Fait à Paris
Le 7 décembre 2005 en trois (3) exemplaires
originaux

       
Pour constitution du Gage

ANTARGAZ
  Nous accusons réception de la déclaration de gage de compte d’instruments
financiers en date de ce jour et acceptons les termes des missions qui nous sont
confiées en qualité de Teneur de Compte aux termes de la présente déclaration de
gage de compte d’instruments financiers et de l’Acte de Nantissement
 
   
 
  WOGEGAL SA
 
   
Par: /s/ François
Varagne                                                            
  Par: /s/ François
Varagne                                                            
Nom: François Varagne ou toute personne qu’il se
serait substituée en vertu d’un pouvoir
Titre: Président-Directeur Général
  Nom: François Varagne en qualité de mandataire ou toute personne qu’il se
serait substituée en vertu d’un pouvoir

 

3



--------------------------------------------------------------------------------



 



Annexe A
Revolving Lenders
Calyon, 9 quai du président Paul Doumer, 92920 Paris La Défense cedex, France

 

4



--------------------------------------------------------------------------------



 



Annexe B
Acte de Nantissement

 

5



--------------------------------------------------------------------------------



 



ATTESTATION DE CONSTITUTION DE GAGE DE COMPTE D’INSTRUMENTS FINANCIERS
La soussignée atteste par les présentes que (i) 26.088 actions émises par
Wogegal SA détenues par Antargaz et désignées dans la déclaration de gage de
compte d’instruments financiers en date du 7 décembre 2005 signée par Antargaz,
ont été virées sur un compte spécial numéro 1102 ter ouvert au nom de Antargaz
et (ii) ledit compte est nanti en faveur des Bénéficiaires (tel que ce terme est
défini dans la déclaration de gage d’instruments financiers) et porte la mention
expresse dudit gage. Une copie de ladite déclaration de gage d’instruments
financiers est annexée à la présente Attestation de Constitution de Gage
d’Instruments Financiers.
Fait à Paris
Le 7 décembre 2005
Pour Wogegal SA
Par: /s/ François
Varagne                                                            
Nom: François Varagne en qualité de mandataire ou toute personne
qu’il se serait substituée en vertu d’un pouvoir

 

1



--------------------------------------------------------------------------------



 



(CALYON LOGO) [c06632c0663202.gif]
ATTESTATION DE CONSTITUTION
DE COMPTES ESPECES SPECIAL
Par les présentes, la soussignée:

1.  
accuse réception de la Déclaration de Gage en date du 7 décembre 2005 signée par
Antargaz en qualité de Constituant et dont une copie est annexée aux présents
(la “Déclaration de Gage”);

2.  
confirme que le compte n° 31489/00010/00224848328/47 désigné dans la Déclaration
de Gage en qualité de Compte Espèces Spécial est ouvert dans ses livres au nom
de Antargaz et constitue le compte spécial visé à l’article L. 431-4, III du
Code monétaire et financier; et

3.  
accepte les termes des missions qui lui sont confiées en qualité de Teneur de
Compte Espèces Spécial aux termes de la Déclaration de Gage et de la Convention
de Nantissements et en particulier prend acte des stipulations de l’article 2.4
de la Convention de Nantissements au titre desquelles Antargaz peut retirer
toutes sommes à tout moment du Compte Espèces Spécial (Special Cash Account)
sauf instruction écrite contraire de l’Agent des Sûretés (Security Agent).

Les termes commençant par une majuscule dans la présente attestation ont le sens
qui leur est donné dans la Déclaration de Gage.
Fait le 7 décembre 2005
En trois (3) exemplaires originaux
Le Teneur de Compte Espèces Spécial:

     
/s/ Jacques Pochon et Jérôme Del Ben
   
 
CALYON
   
Par: Jacques Pochon et Jérôme Del Ben
   

 

[ILLEGIBLE]